Citation Nr: 0116430	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  01-03 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to nonservice-
connected death pension benefits.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran had active military service from May 4, 1945, 
through September 13, 1945, in the Recognized Guerrilla 
Service.  He died on November [redacted], 1981, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a January 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied a claim 
of entitlement to non-service-connected death pension.


FINDINGS OF FACT

1.  The appellant's husband died in November 1981.

2.  The appellant's husband did not have the requisite 
service to have been eligible for VA pension benefits; 
therefore, the appellant is not entitled to nonservice- 
connected death pension benefits.


CONCLUSION OF LAW

The appellant is ineligible for VA death pension benefits.  
38 U.S.C.A. §§ 107, 1521, 1541 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.1(d), 3.3, 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that her husband's period of service 
during World War II entitles her to receive nonservice-
connected death pension benefits.


I.  Factual Background

The appellant's claim for VA nonservice-connected death 
pension benefits notes that her husband served on active duty 
from April 1943 to September 1945 as a Private in "E" 
Company, 2nd Battalion, 2nd Yay Regiment MFAT.  In addition, 
the evidence contains an Affidavit for Philippine Army 
Personnel, signed by the appellant's husband in February 
1946, which indicates that he had been a civilian guerrilla 
and had the following service: from May 1943 to May 1945 in 
"E" Company, 2nd Battalion; from May 1945 to June 1945 
attached to the 43rd Division U.S.A.; from July 1945 to 
August 1945 attached to the 38th Division U.S.A.; from August 
1945 to September 1945 he was awaiting processing; and in 
September 1945 he was discharged.

The RO requested verification of the service dates.  In AGUZ 
Form 632, dated in March 1983, the U.S. Army Reserve 
Components of the Personnel and Administration Center noted 
its finding that the appellant's husband had served in the 
Recognized Guerrilla Service from May 4, 1945 to September 
13, 1945.

II.  Analysis

As an initial matter, the Board notes that although this 
claim was filed in October 2000, before the enactment in 
November 2000 of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a remand 
to the RO for additional action is not warranted as VA has 
already met its obligations to the appellant under that 
statute.  A review of the evidence shows that all relevant 
facts have been adequately developed by the RO; given the 
facts of this case, there is no reasonable possibility that 
any further assistance to the appellant would aid in 
substantiating her claim.  The Board further notes that the 
March 2001 Statement of the Case informed the appellant of 
the nature of the evidence which would substantiate her 
claim.  In view of the foregoing, the Board finds that VA has 
fully satisfied its duty to the appellant under the VCAA.  As 
the RO fulfilled the duty to assist, and because the change 
in law has no material effect on adjudication of her claim, 
the Board finds that it can consider the merits of this 
appeal without prejudice to her.  Bernard v Brown, 4 Vet. 
App. 384 (1993).

The provisions of 38 U.S.C.A. §§ 1521 and 1541 set forth as 
requirements for nonservice-connected disability pension or 
death pension that the person who served during military 
service be a "veteran" of a period of war.  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces shall not be deemed to have 
been active military, naval or air service for the purposes 
of VA death pension benefits.  38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.8(c), (d).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty or original certificate 
of discharge, without verification from the appropriate 
service department if the evidence 1) is a document issued by 
the service department or is a copy of an original document 
issued by a public custodian of records, who certifies that 
it is a true and exact copy of the document in the 
custodian's custody; and, 2) the document contains needed 
information as to length, time, and character of service; 
and, 3) in the opinion of the VA, the 

document is genuine and the information contained in it is 
accurate.  38 C.F.R. 
§ 3.203.

In the instant case, the verification of the service dates 
and type of service shows that the appellant's husband had 
recognized guerrilla service.  As noted above, service before 
July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines (Regular 
Philippine Army) while such forces were in the service of the 
Armed Forces of the United States pursuant to the Military 
Order of the President dated July 26, 1941, including service 
as a recognized guerrilla, does not constitute active 
military, naval or air service qualifying for VA nonservice-
connected death pension benefits.  38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.8(c), (d).  Thus, the law precludes basic 
eligibility for nonservice-connected death pension based on 
the alleged service of the appellant's husband.

Accordingly, basic eligibility for nonservice-connected death 
pension benefits must be denied as a matter of law. 38 
U.S.C.A. §§ 101, 107(a), 1521, 1541, 5107 (West 1991); 38 
C.F.R. §§ 3.1, 3.3, 3.8, 3.203; see Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Eligibility for VA nonservice-connected death pension 
benefits is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

